Citation Nr: 0002910	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-19 772	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as
30-percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





FINDINGS OF FACT

1.  The veteran served on active duty from July 1949 to 
September 1956.

2.  On January 5, 2000, she died; the Board received notice 
of her death on February 1, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).





ORDER

The appeal is dismissed.




		
Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 



